Exhibit 10.2(b)

 

AMENDMENT THREE TO THE SHERRY L. CORRELL

CHANGE-IN-CONTROL PROTECTIVE AGREEMENT

 

WHEREAS, Sherry L. Correll (the “Employee”) entered into a Change-in-Control
Protective Agreement, as amended, with First South Bank (the “Bank”) and First
South Bancorp, Inc. (the “Company”) effective January 14, 1997 (the
“Agreement”); and

 

WHEREAS, Section 10 of the Agreement provides that the Agreement may be amended
by means of a written instrument signed by the parties; and

 

WHEREAS, the Bank and the Company have determined it is in the best interest of
the Bank, the Company and the Employee to amend the Agreement.

 

NOW, THEREFORE, the Bank, the Company and the Employee agree to amend the
Agreement effective March 30, 2012 as follows:

 

Section 3. Severance Benefit

 

1.The first sentence in Section 3 shall be amended to read as follows:

 

“If the Employee becomes entitled to collect severance benefits pursuant to
Section 2 hereof, the Bank shall pay the Employee a severance benefit equal to
two (2) times the Employee’s base annual salary at the rate in effect when the
Protected Period begins.”

 

2.Nothing contained herein shall be held to alter, vary or affect any of the
terms, provisions, or conditions of the Agreement entered into thereunder, other
than stated above.

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Amendment to be
executed by its duly authorized officer, and the Employee has signed this
Amendment, on the 30th day of March, 2012.

 

ATTEST:   FIRST SOUTH BANK       /s/ William L. Wall   /s/ Thomas A. Vann
Secretary   President             ATTEST:   FIRST SOUTH BANCORP, INC.       /s/
William L. Wall   /s/ Thomas A. Vann Secretary   President             WITNESS:
  EMPLOYEE       /s/ Kristie W. Hawkins   /s/ Sherry L. Correll     Sherry L.
Correll



 

 

